      Case 1:18-cv-06626-ALC-KNF Document 140 Filed 12/23/19 Page 1 of 1




                                              ATTORNEYS AT LAW

    230 Park Avenue, 21st Floor | New York, NY 10169 | Telephone: 212.682.8811 | www.dunnington.com | akhan@dunnington.com


                                                                   December 23, 2019
VIA ECF
The Honorable Kevin N. Fox.
United States District Court
Southern District of New York
40 Foley Square,
New York, NY 10007


        Re: Actava TV, Inc., et al. v. Joint Stock Company “Channel One Russia Worldwide”
        et al. (18-cv-06626)-Subject Matter Jurisdiction


Dear Judge Fox:

         We represent Defendant Broadcasters and Kartina Digital GmbH (together, “Defendants”)
and write to withdraw Defendants’ December 18, 2019 request for a motion to dismiss for lack of
subject matter jurisdiction (ECF 138) under Rule 12(h)(3) of the Federal Rules of Civil Procedure.
Defendants had sought a briefing schedule on a motion to dismiss for lack of diversity jurisdiction
due to Defendants’ belief that Plaintiff Rouslan Tsoutiev was an alien. On December 20, 2019,
Plaintiffs submitted a response to Defendants’ interrogatory request concerning Mr. Tsoutiev’s
citizenship explaining that Mr. Tsoutiev is a naturalized citizen of the United States and offering
to make Mr. Tsoutiev’s American passport available for inspection. Defendants intend to inspect
Mr. Tsoutiev’s passport and stipulated with Plaintiffs about amending the pleading to reflect Mr.
Tsoutiev’s United States citizenship and domicile. Accordingly, subject to review of Mr.
Tsoutiev’s passport and Plaintiffs’ amended pleaded, Defendants’ withdraw the portion of
Defendants’ December 18, 2019 letter challenging subject matter jurisdiction. Defendants reserve
all rights.



                                                                   Respectfully submitted,
                                                                   /s/ Akbar A. Khan
